Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 06/17/2022. The amendment has been entered. Claims 1 and 3 are amended, claims 18-23 are newly added and claims 2, 4, and 9-17 are canceled. Claims 1, 3, 5-8, and 18-23 are pending, with claim 1 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 06/17/2022 on page 7 regarding Drawings, have been fully considered and are found persuasive in view of submitted replacement drawing sheets for Figures 2, 5A-5C, 8A-8B, and 9A-9B. Therefore, the previous Objection regarding Drawings has been withdrawn in this current office action.
	Applicant's Arguments/Remarks on page 7 regarding claim objection on claim 3 and 35 U.S.C. 112 (b) rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous claim objection and rejection regarding 35 U.S.C. 112 (b) being withdrawn in this current office action.  
Applicant's Arguments/Remarks regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended the rejections detailed below. The new ground of rejections is necessitated by Applicant's claim amendments, therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 
103).
Allowable Subject Matter
4.	Claim 23 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten considered allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcomes the 112 (b) rejections. The following is an examiner’s statement of reasons for allowance: When reading the claim 23 in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the claim, specifically: The method of claim 1, wherein the first minimum total annual cost (TAC) is an objective function containing hot utility cost, cold utility cost, exchanger fixed duty, and area cost which is defined as 

    PNG
    media_image1.png
    380
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    818
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112

5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



          Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 23 recites the “Min TAC” equation and all the mathematical terms or equations (according to the Specification of current Application at page 6 and 7, equations 1-7). However, Applicant didn’t provide any description or meaning of the mathematical terms or equations (provided in claim 23 and Specification of current Application), moreover all of these terms/equations do not have a conventional well defined meaning in the art. Therefore, this claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite, appropriate correction is required. 
	Examiner Notes
6.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.   
               3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
           Claims 1,3,5-8 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yufei Wang: Heat exchanger network retrofit through heat transfer enhancement; 2012 (hereinafter Wang, submitted on IDS dated 06/06/18) and in view of an Article “Optimization of Heat-Integrated Crude Oil Distillation Systems. Part II: Heat Exchanger Network Retrofit Model” by Lluvia M. Ochoa-Estopier et al. (published on March 2015, hereinafter Ochoa) and in view of a research article “Sustainable Process Design Approach for On-Purpose Propylene Production and Intensification” by Ashwin Agarwal et al. (published on December 2017, hereinafter Agarwal).
Regarding claim 1, Wang teaches A method of retrofitting a heat exchanger network (HEN), (Wang discloses at Abstract in page 10 disclosed the methods for the retrofit of heat exchanger networks).
           Wang teaches the method comprising: inputting flow rate data (Wang disclosed in page 50 it is stated “CPh and CPc are heat capacity flow rate of the hot and cold stream, respectively”, and table 3.2 in page 62 the column ‘CP’; assuming CPh, CPc, CP are flow rate data), utility data (in page 42 it stated “A path is a connection through streams and exchangers between hot utility and cold utility. Figure 3.2 shows the simplest form of a path (path C-3-H). In this figure, C is the cold utility and H is hot utility.” In table 3.2 in page 62 the column ‘stream’ data (hot utility and cold utility) is utility data), and cost data; (Table 4.2 in page 117, columns ‘Utility cost’ and ‘Utility cost saving’ is cost data).
          Wang teaches conducting, via a processor, a pinch analysis to the HEN; (Wang discussed in page 18, that pinch analysis approach can be used in the field of heat exchanger network retrofit design and further, it has been discussed in page 81, 101 that the modelling of HEN and other related optimization is implemented in SPRINT (v2.5) software. It is clear that disclosure of software being ran would teach a computer processor to run the software and the method of retrofitting a HEN is being conducted via processor).
          Wang teaches setting parameters for one or more objectives, (Wang disclosed in page 96 and 97 “The normal objective in heat exchanger network retrofit design is to establish a cost-effective network. Both annual operating cost and retrofit investment are accounted for in the objective function. And in page 152, it has been discussed “The objective is to minimize the total annual cost (TAC), which is the sum of annualized capital cost (ACC) and annual utility cost (AUC)”. Here the total annual cost (TAC), to establish a cost-effective network is one or more objective, where annual operating cost, retrofit investment, annualized capital cost (ACC) and annual utility cost (AUC) etc. are parameters), one or more variables, (It has been discussed in page 27 re-piping, re-sequencing of existing exchangers, and continuous variables, such as stream split fractions and exchanger duties, were considered without simplification of cost models and objective functions are variables), and one or more constraints; (Wang disclosed in page 101 and 102 “some constraints that exist in heat exchanger networks such as the stream enthalpy balances and temperature approaches between hot and cold streams must be greater than zero”. The stream enthalpy balances and the range of the temperature as discussed above are examples of constraints in heat exchanger networks design);
	However, Wang doesn’t explicitly teach conducting, via the processor, a simulated annealing (SA) retrofit to the HEN and determining a first minimum total annual cost (TAC) based on the SA based on the parameters including a heat exchanger number, a re-sequencing number, a re-piping number, and a splitter number; conducting, via the processor, a fixed structure retrofit to the HEN and determining a second minimum total annual cost (TAC) based on the fixed structure retrofit by varying the parameters including a structure of the HEN, hot and cold stream rates, and heat exchangers duties and areas; and selecting, via the processor, the retrofitting of the HEN based on results of the SA retrofit and the fixed structure retrofit based on which of the results has a lower TAC, 
         Ochoa teaches conducting, via the processor, a simulated annealing (SA) retrofit to the HEN and determining a first minimum total annual cost (TAC) based on the SA based on the parameters including a heat exchanger number, a re-sequencing number, a re-piping number, and a splitter number; (Ochoa discussed in page 5013-5014 (under section 5), the maximum number of new heat exchangers in the HEN is two; the maximum number of new stream splitters in the HEN is two; only one re-piping and one re-sequencing modification of existing heat exchangers is allowed in the HEN. Ten optimization runs were performed for each case study to gain confidence in the optimal solutions. For Case 1, the SA algorithm performed 252 iterations, of which 187 were feasible HEN designs (i.e., constraints were met), for Case 2, 322 iterations were performed, of which 132 were feasible HEN designs. Table 4 summarizes the energy and capital costs and TAC (for case 1 and case 2) for the optimized heat exchanger networks. Moreover, it has been disclosed in page 5012 under section 5: “The simulation and retrofit models, and the simulated annealing algorithm presented in this paper were coded in MATLAB … The computer used for these calculations has an Intel Core processor of 3.40 GHz and 8.00 GB of installed RAM. Therefore, it is understood retrofitting of the HEN being conducted, by using the processor (since simulated annealing algorithm presented in this paper were coded in MATLAB) based on the parameters including a heat exchanger number, a re-sequencing number, a re-piping number, and a splitter number).
Ochoa teaches conducting, via the processor, a fixed structure retrofit to the HEN and determining a second minimum total annual cost (TAC) based on the fixed structure retrofit by varying the parameters including a structure of the HEN (Ochoa discussed in page 5004 under section 3.1, where HEN structure can be represented by a directed graph or digraph. A digraph is composed by points called vertices and edges that connect the vertices), hot and cold stream rates (Ochoa discussed in page 5009 (at left col.) in Equation (41), where Ts relates to the supply temperatures of the hot and cold streams passing through heat exchanger k; the total enthalpy changes of the hot and cold streams connected to the new exchanger are 6 MW and 10 MW, respectively) and heat exchangers duties (Ochoa discussed in page 5009 (at right col.), the duty of a heat exchanger is defined by the total enthalpy change of that stream, the new duty is a random number between zero and the minimum total enthalpy change of the streams passing through the heat exchanger) and areas; (Ochoa discussed in page 5014 (at right col.), total additional area required for the optimized network in Case 1 is 1070 m2. Further it has been discussed in same page, constraints on additional area are imposed (in Case 2), in an attempt to generate a more practical solution, the total annualized cost for the optimized network is 9.3 M$/y. It has been discussed in page 5002, that nonlinear programming (NLP) is used to optimize the continuous variables of the HEN. Therefore, the second minimum TAC is determined by varying the parameters to retrofit the HEN, being conducted via the processor).
and Ochoa teaches selecting, via the processor, the retrofitting of the HEN based on results of the SA retrofit and the fixed structure retrofit based on which of the results has a lower TAC, (Ochoa discussed in page 5012-5014 under section 5, the objective of the case studies is to minimize the total annualized cost of the heat exchanger network. Two optimization scenarios are presented, where the case studies are compared while considering the constraints. Ten optimization runs were performed for each case study to gain confidence in the optimal solutions. The HEN designs with the lowest costs were selected from these runs. For Case 1, the SA algorithm performed 252 iterations, of which 187 were feasible HEN designs and for Case 2, 322 iterations were performed, of which 132 were feasible HEN designs. The feasibility solver was executed for all the iterations. The total annualized cost for the optimized network for case 1 is reduced by 6%, the HEN design in Case 1 proposes removing heat exchanger, re-piping heat exchanger and adding a splitter. In Case 2, constraints on additional area are imposed and total annualized cost for the optimized network is 9.3 M$/y. This represents a reduction in the total annualized cost of only 2% in case 2, which is less than the 6% reduction obtained in Case 1. The overall process of comparing between the results of retrofitting of SA (by varying parameters such as removing and re-piping heat exchangers and adding a splitter) and the fixed structure technique (constraints on additional area being imposed). The HEN designs with the lowest costs were selected and total annualized cost (TAC) of case 1 and 2 were compared in above example, conducted via the processor (because feasibility solver was executed for all the iterations)).
Therefore, Wang and Ochoa are analogous art because they are related in retrofitting of heat exchanger network (HEN) by implementing Pinch technology and mathematical programming. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Ochoa before him or her, to modify setting parameters for one or more variables and constraints for retrofitting of HEN of Wang, to include the conducting Simulated Annealing (SA) and fixed structure techniques to determine the TAC based on the parameters to retrofit of HEN of Ochoa. The suggestion/motivation for doing so would have been obvious by Ochoa because “This paper presents a new approach to retrofit heat exchanger networks … The case studies presented in this paper showed that the proposed methodology produced HEN designs with reduced energy consumption, requiring a relatively small investment to retrofit the HEN. Furthermore, the optimization approach proposed minimal topology modifications to the HEN to reduce energy requirements.” (Ochoa disclosed in page 5015 under conclusion). Therefore, it would have been obvious to combine Ochoa with Wang to obtain the invention as specified in the instant claim(s).
However, Wang and Ochoa do not explicitly teach the HEN is provided for a propane dehydrogenation (PDH) plant.
wherein Agarwal teaches the HEN is provided for a propane dehydrogenation (PDH) plant. (Agarwal discussed in page 2409, several propylene-production pathways are studied, assessed, and screened based on multiple criteria, in this paper. A case study for an on purpose propylene production process is used to systematically develop a method to assess sustainability of the process. Specifically, it is desired to synthesize and simulate an on-purpose propylene production plant. The case study considers the technology such as Propane Dehydrogenation (PDH), because it is one of the most established technology routes to directly produce propylene. Further, “Process Integration” step follows the base case design using the flow information for mass and energy streams. Mass and energy integration can be performed using tools like the thermal pinch analysis for heat integration, which deals with the optimal structure of heat exchange between process streams. The analysis identifies targets for minimum hot and cold utility consumptions (referred to as Minimum Energy Requirements “MER”). A Heat Exchanger Network (HEN) can be synthesized and optimized for MER and maximum heat recovery by eliminating redundant elements and finding the trade-off between utility consumption, heat exchange area, and number of units. Moreover, Fig. 4 shows “Integrated Case with addition of process stream heat exchangers”. Therefore, Agarwal teaches the HEN is provided for a propane dehydrogenation (PDH) plant or propylene production process).
Therefore, Wang, Ochoa and Agarwal are analogous art because they are related in retrofitting of heat exchanger network (HEN) by implementing Pinch technology/analysis. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Ochoa and Agarwal before him or her, to modify parameters setting for one or more variables (or constraints) to determine the TAC based on the parameters to retrofit of HEN of Wang and Ochoa, to include propane dehydrogenation (PDH) plant provided for HEN of Agarwal. The suggestion/motivation for doing so would have been obvious by Agarwal because propylene production process is used to systematically develop a method to produce propylene. A Heat Exchanger Network (HEN) is synthesized and optimized for MER (Minimum Energy Requirements) and maximum heat recovery by eliminating redundant elements (Agarwal discussed in page 2409 and Fig. 4 shows “Integrated Case with addition of process stream heat exchangers). Therefore, it would have been obvious to combine Agarwal with Wang and Ochoa to obtain the invention as specified in the instant claim(s).
Regarding claim 3, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the heat exchanger number includes at least one of an addition number. (Ochoa disclosed in page 5014 (at right col.): “As summarized in Figure 11, the HEN design in Case 2 proposes installing a new heat exchanger (unit 26), removing heat exchanger 24 …”). 
Regarding claim 5, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the parameters are based on the pinch analysis. (Ochoa discussed in page 5002, HEN design refers to grass-roots, retrofit, and operational optimization design approaches for heat exchanger networks, in this paper. These approaches can be divided into methodologies that use pinch analysis, methodologies that employ optimization algorithms. A HEN simulation model is developed, a retrofit model using SA is employed to perform structural modifications (e.g., adding, removing, relocating heat exchangers; adding, removing stream splitters). As a subproblem, deterministic optimization is used to balance the exchanger heat loads so as to meet minimum temperature approach constraints and enthalpy balance constraints. Here, the parameters or constraints (e.g. adding, removing, relocating heat exchangers, enthalpy balance etc.) have been employed in HEN optimization, based on pinch analysis).
Regarding claim 6, Wang, Ochoa and Agarwal teach The method of claim 5, wherein Ochoa teaches the parameters set by the pinch analysis include an area of the HEN and space of the HEN. (Under BRI and for the purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the ‘area’ and ‘space’ of HEN are same concept. Ochoa disclosed in page 5013 under Table 1: “exchanger additional area” (under ‘item’ col.), ‘new HE area’ and ‘additional area’ are shown in Table 4, for case 1 and case 2. Ochoa teaches the parameters set or constrains includes exchanger additional area (or new HE area) or space of the HEN by the pinch analysis/configuration).
Regarding claim 7, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the utility data includes at least one of inlet temperature, outlet temperature, specific heat capacity, and heat exchanger duty. (Ochoa disclosed in page 5005 (at left col., under Eq. 22) the heat exchanger duty as “q is the duty of the heat exchanger” in Eq. 22, and heat capacity as average heat capacity flow rate, CP (in Eq. 22). It has been disclosed in page 5003 under section 3: “Given a fixed HEN structure and specifications (e.g., heat loads, heat capacity flow rates, etc.), the simulation model used in this work calculates the inlet and outlet temperatures for each heat exchanger …”. Further, it has been mentioned in page 5014 (at left col.), the coil inlet temperature of the furnace increased from 265 °C to 274 °C, in Case 1, this increase in temperature reduces the hot and cold utility consumption).
Regarding claim 8, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the parameters include at least one of process stream flow rate changes (Ochoa discussed in page 5005 (at left col.), where CP is the average heat capacity for the interval [Tin, Tout]) in Eq. 22), heat exchanger duty changes (Ochoa disclosed in page 5009: “The new duty is a random number between zero and the minimum total enthalpy change of the streams passing through the heat exchanger”) and heat exchanger area changes. (Ochoa disclosed in page 5014 (at right col.): “The total additional area required for the optimized network in Case 1 is 1070 m2. It can be seen in Table 5 that the new required areas for exchangers 3, 6, and 24 in Case 1 are considerably greater than their base case values …”).
	Regarding claim 18, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Agarwal teaches inputting includes inputting flow data from at least one process stream of the PDH, (Agarwal discussed in page 2410 (at right col.), in Fig. 2 Fresh propane feed is mixed with recycled propane and enters the depropanizer column and this  column is designed to separate C4+ material coming in the fresh feed and formed in the dehydrogenation reactors. The propane rich steam from depropanizer overhead enters the cold box where its auto-refrigeration property is utilized to cool the reactor effluent stream, after coming out of the cold box, the propane feed stream is mixed with hydrogen stream and enters the fired heater. Therefore, Agarwal teaches inputting of flow data from at least one process stream of the PDH).
and Agarwal teaches the method further comprises retrofitting the PDH by changing a flow of the at least one process stream of the PDH based on the results of the SA retrofit and the fixed structure retrofit. (Agarwal discussed in page 2412-2413 under heading, ‘Integrated Case’, an Integrated Case is developed to reduce the energy consumption from external sources by utilizing some of the process heat. Figure 4 shows the process flow diagram after heat integration was implemented. The red, blue, and green exchangers are the additions to the process that utilize the energy present in the reactor effluent streams to preheat the feed to the reactor, and partially provide energy to the depropanizer and de-ethanizer reboilers. The duty of the fired-heater preceding Reactor 1 comes down from 106 MW to 19 MW. In order to achieve the process−process heat exchange, four additional heat exchangers must be added. Although this will lead to significant capital investment, the reduction in the sizes of the fired-heater upstream of Reactor 1, and the coolers in the reactor effluent cooling and compression section, offsets this value. Additionally, the combined reactor effluent cooling duty reduces from 126 MW to 15.5 MW as the reactor effluent is cooled by the reactor feed. Here, flow of process stream of the PDH is changed (e.g. the reduction in the sizes of the fired-heater upstream of Reactor 1, and the coolers in the reactor effluent cooling and compression section, offsets or normalize this value) based on the results of the SA retrofit (four additional heat exchangers have been added/implemented as parameter in above example) and the fixed structure retrofit (e.g. duty of the fired-heater preceding Reactor 1 comes down from 106 MW to 19 MW, thus combined reactor effluent cooling duty reduces from 126 MW to 15.5 MW as the reactor effluent is cooled by the reactor feed)).
Regarding claim 19, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the SA is conducted using stochastic analysis. (Ochoa discussed in page 5002 (under section 2, at right 3rd para), Stochastic optimization algorithms with commonly used algorithms to design HENs are simulated annealing (SA) have been used in Ochoa’s article).
Regarding claim 20, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Agarwal teaches the re-sequencing number is a number of changes to a sequence of a PDH flow process among the heat exchangers in the HEN. (Agarwal discussed in page 2412-2413 under heading, ‘Integrated Case’, an Integrated Case is developed to reduce the energy consumption from external sources by utilizing some of the process heat. Figure 4 shows the process flow diagram after heat integration was implemented. The red, blue, and green exchangers are the additions to the process that utilize the energy present in the reactor effluent streams to preheat the feed to the reactor, and partially provide energy to the depropanizer and de-ethanizer reboilers. The duty of the fired-heater preceding Reactor 1 comes down from 106 MW to 19 MW. In order to achieve the process−process heat exchange, four additional heat exchangers must be added. Although this will lead to significant capital investment, the reduction in the sizes of the fired-heater upstream of Reactor 1, and the coolers in the reactor effluent cooling and compression section, offsets this value. Additionally, the combined reactor effluent cooling duty reduces from 126 MW to 15.5 MW as the reactor effluent is cooled by the reactor feed. Here, flow of process stream of the PDH is changed (e.g. the reduction in the sizes of the fired-heater upstream of Reactor 1, and the coolers in the reactor effluent cooling and compression section, offsets or normalize this value). Further, the combined reactor effluent cooling duty reduces from 126 MW to 15.5 MW as the reactor effluent is cooled by the reactor feed (after four additional heat exchangers is added, to achieve the process−process heat exchange). Therefore, Agarwal teaches changes to a sequence of a PDH flow process among the heat exchangers in the HEN).
Regarding claim 21, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the re-piping number is number changes made to connections of the heat exchangers. (Ochoa discussed in page 5013 (at left col.), Table 1 presents the costs of modifying heat exchangers and utility costs, where maximum number of re-piping is one; further it has been mentioned in page 5014 (at right col. 1st para), the HEN design in Case 1 proposes re-piping heat exchanger 24, shown in Fig. 10).
Regarding claim 22, Wang, Ochoa and Agarwal teach The method of claim 1, wherein Ochoa teaches the splitter number is a number of splits made to reduce a duty of a heat exchanger by splitting the duty among a plurality of heat exchangers. (Ochoa discussed in page 5014 (at right col. last para), the HEN design in Case 2 proposes adding two stream splitters in the crude oil stream, as summarized in Figure 11. The split factions for the splitters located in the crude oil and LD streams are 0.22 (to exchanger 3) and 0.66 (to exchanger 13), respectively).
Conclusion
8.  	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL journal “New MILP-based iterative approach for retrofitting heat exchanger networks with conventional network structure modifications” by Ming Pan et al. proposed efficient method to determine the network retrofit superstructure based on the concept of pinching match. Then two optimization stages are solved with the MILP-based iteration method that has been developed. The proposed approach has many benefits for solving HEN retrofit problems, demonstrating the new proposed approach is able to obtain better and more realistic solutions for HEN retrofitting considering the economic trade-offs between energy savings and investments. In the first optimization stage, the most suitable structure modifications are identified, including new exchanger installations, existing exchanger rearrangements and stream re-piping, referred to as network structure optimization. For retrofitting a HEN with two hot streams and two cold streams, where several stages are involved with the consideration of all possible heat matches (namely, each branch of hot streams can be linked to no more than one branch of cold streams in each stage), and two branches are available for stream splitting. Moreover, this superstructure approach considers all possible heat matches between each stream, it also can be used for HEN synthesis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148